256 N.J. Super. 466 (1992)
607 A.2d 666
EUGENE A. ENFIELD, SR. AND ADA A. ENFIELD, PLAINTIFFS-APPELLANTS,
v.
FWL, INC. AND FUREY W. LERRO, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Submitted January 29, 1992.
Decided February 11, 1992.
Before Judges GAULKIN, MUIR, Jr. and LANDAU.
Collins, Toner & Rusen, attorneys for appellants (Charles Rusen, Jr. on the brief).
Dorothy F. McCrosson, attorney for respondents, and on the brief.
*467 PER CURIAM.
Plaintiffs Eugene A. Enfield, Sr. and Ada A. Enfield appeal from a judgment of the Chancery Division, 256 N.J. Super. 502, 607 A.2d 685, entered following plenary trial, which awarded to them $6,000 in doubled damages plus attorney's fees, but denied their request for rescission of a condominium purchase made in 1986. There is no cross-appeal.
We affirm, substantially for the reasons set forth in Judge Callinan's written opinion filed March 14, 1991, noting especially his conclusions that the remedy of rescission is neither mandated nor precluded by N.J.S.A. 45:22A-21 et seq;[1] that rescission is not the preferred remedy under the Act; and that it is not the appropriate remedy under the facts found by him.
Affirmed.
NOTES
[1]  "The Planned Real Estate Development Full Disclosure Act."